IN THE SUPREME COURT OF THE STATE OF DELAWARE


LESHAWN WASHINGTON,                      §
                                         §    No. 182, 2014
      Defendant Below,                   §
      Appellant,                         §    Court Below:
                                         §
      v.                                 §    Superior Court of the
                                         §    State of Delaware, in and for
STATE OF DELAWARE,                       §    New Castle County
                                         §
      Plaintiff Below,                   §    C.R. I.D. No. 1012007994
      Appellee.                          §

                          Submitted: November 12, 2014
                           Decided: November 13, 2014


Before HOLLAND, RIDGELY, and VALIHURA, Justices.

                                     ORDER

      This 13th day of November 2014, the Court, upon consideration of the

parties’ briefs and the record in this case, has concluded that this appeal should be

affirmed on the basis of and for the reasons assigned by the Superior Court in its

Order of March 21, 2014;

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                              BY THE COURT:


                                              /s/ Karen L. Valihura
                                                     Justice